DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 (claim 7 is new) in the reply filed on 11/11/2021 is acknowledged.  The traversal is on the ground(s) that Arsiwalja relates to insect rearing and not insect breeding, as indicated in the passage of the present application recalled in the Office Action. Applicants continue that Arsiwalja at least fails to disclose one spawn structure in each spawning container, a hatch area, which hatch area comprises a plurality of hatching chambers corresponding in number with the number of batches of spawning containers, a handling area for spawn structures.  This is not found persuasive because Arsiwalja is not required to teach every element of the claimed invention, just the special technical feature, which is a container handling system, which Arsiwalja does.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 is not formatted correctly. Claim 1 recites dashes “-“ before each providing step, however these dashes are not necessary since they do not further delineate each providing step. For example, see claim 17 in 
Further, the recitation of “-the mother insects spawning their eggs in spawn structures in the spawning area” does not appear to be a separate step, but is formatted as such with the “providing a food delivery system….” step. Applicant should correct the formatting so that “the mother insects…” recitation does not present as a separate step.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  claim 1 is not grammatically correct. Claim 1 recites in the last providing step bridging page 1-2 of the claims:
“o transporting…”
“o removing…”
“o transporting…”
“o transporting…” 
The “o” recited before each step is not grammatically correct and should be removed.
For example, see claim 17 in U.S. Patent No. 10,595,517 (cited below) which teaches the same steps but without the recitation of the letter “o”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of U.S. Patent No. 10,595,517. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method of breeding any species of insect encompasses the insects which have crawling mother beetles recited in claims 14-19 of 517’ is fully taught within the method steps in claims 14 and 17 in 517. Importantly the methods of 517’ recite the limitation of adapting the handling system as instantly claimed. 

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of U.S. Patent No. 10,687,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method of breeding any species is fully taught within the method steps in claims 11-14 of ‘521. Importantly the method of 11-14’ recites the limitation of adapting the handling system as instantly claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
th hatching chamber” and “nth batch of spawning chambers”, however it is not clear what the metes and bound are of “nth” as it relates to hatching and spawning chambers. This could be 1 chamber or thousands of chambers that are adapted to and the specification does not recite the term “nth” or teach what would be encompassed by the number of chambers to be adapted by the claimed method. 

The term “old” in claim 7 is a relative term which renders the claim indefinite. The term “old” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The specification on pg. 9 at line 15 only recites the term “old” once at it relates to batches of spawning containers, however the specification does not teach what would encompass an “old” back of spawning containers, i.e. these could be 2 days old or 5 months old. Thus, the artisan cannot determine from the specification what would encompass an “old” spawning container since the term “old” is a relative term.

Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632